427 F.2d 710
Harley W. MILLER, Petitioner and Appellant,v.Hoyt C. CUPP, Warden, Oregon State Penitentiary, Appellee.
No. 24238.
United States Court of Appeals, Ninth Circuit.
July 8, 1970.

Appeal from the United States District Court for the District of Oregon.
Harley W. Miller, in pro. per., for appellant.
Lee Johnson, Atty. Gen. of Oregon, Jacob B. Tanzer, Sol.  Gen., David H. Blunt, Asst's.  Atty. Gen., State of Oregon, Salem, Or., for appellee.
Before CHAMBERS and MERRILL, Circuit Judges, and WOLLENBERG, District judge.
PER CURIAM:


1
The order denying habeas corpus after a full evidentiary hearing is affirmed.


2
We agree with the district court that there was not an adequate showing of ineffectiveness of counsel in the sense of farce or sham.  The issue of promises of leniency was resolved against petitioner on a question of fact.


3
The question of not knowing the consequences of the guilty plea would be serious if Boykin v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274, is retroactive, but we have seen no indication that it is.